Opinion
Per Curiam,
This is an appeal from a lower court Order denying the appellant’s motion to quash subpoenas; although interlocutory, special allowance for appeal was granted by this Court in this case and in Carabello Appeal, January, 1974 Special Investigating Grand Jury, 238 Pa. Superior Ct. 479, A.2d (1976). Unlike Carabello, Id., the lower court issued no certification in the instant case, but review was initially granted here because the appellant, inter alia, raised the identical question on which we deemed review appropriate in Carabello, Id. While our decision in Carabello, issued of a date simultaneously herewith, is dispositive of the controlling issue presented in this case, the lack of a lower court certification on this appeal [See Section 501 of the Appellate Court Jurisdiction Act, Act of July 31, 1970, P. L. 673, No. 223, Art. V, §501, 17 P.S. §211.501] compels us, for reasons of procedural consistency, to reconsider our decision granting review, and to decline a review of the merits of this appeal. See: Tracey Service Co. Appeals, January, 1974 Special Investigating Grand Jury, (Van der Voort, J., not participating), 238 Pa. Superior Ct. 476, A.2d (1976).